— Judgment unanimously affirmed.
Memorandum: Regardless of whether the police procedures were unduly suggestive, as defendant argues, we make our own findings, based on the victim’s testimony at the Wade hearing, that there was clear and convincing evidence of an independent basis for her in-court identification of defendant (see, People v Hall, 81 AD2d 644). The victim spent 2 V% daylight hours with defendant and his face was visible. The victim gave a complete physical description of defendant to the police. We find this sufficient to constitute an independent basis (see, People v Thompson, 97 AD2d 554). We have examined defendant’s remaining arguments on appeal, and find them to be without merit. (Appeal from judgment of Monroe County Court, Mark, J. — rape, first degree, and other charges.) Present — Callahan, J. P., Doerr, Denman, Boomer and Pine, JJ.